Citation Nr: 1125854	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-08 405	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 for a service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), prior to November 12, 2010.

2.  Entitlement to an initial rating in excess of 30 for a service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), since November 12, 2010.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted service connection for PTSD and assigned a 30 percent disability rating effective June 12, 2003.

In February 2010, the Board remanded this claim for further development.  In a January 2011 rating decision, a 70 percent disability rating was assigned for the service-connected acquired psychiatric disorder, to include PTSD, effective November 12, 2010.

Also, in February 2010, the Board remanded the claim of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and to type II diabetes mellitus.  In the January 2011 rating decision, service connection was granted for erectile dysfunction/special monthly compensation based on loss of use of a creative organ.  Therefore, that issue is no longer in appellate status.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 1967 to October 1971 and from March 1972 to March 1976.

2.	On May 31, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.










ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


